[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JUNE 4, 2009
                               No. 08-13083                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                 D. C. Docket No. 91-00033-CR-ORL-18-DAB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ETHEL MAE JACKSON,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 4, 2009)

Before CARNES, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:

     Ethel Mae Jackson, through counsel, appeals the district court’s denial of her
motion to reduce her sentence pursuant to 18 U.S.C. § 3582(c)(2). Jackson’s

§ 3582(c)(2) motion was based on Amendment 706 to the sentencing guidelines,

which reduced the base offense levels applicable to crack cocaine. Jackson

contends that the district court erred in denying her motion because: (1) the

Sentencing Commission effectively, if not expressly, reduced the base offense

level applicable to her offense; and (2) the court possessed the authority under

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), to treat the

guidelines as advisory in her case.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008). A district court may modify a term of imprisonment

where a defendant has been sentenced based on a sentencing range that has

subsequently been lowered by the Sentencing Commission. 18 U.S.C. §

3582(c)(2). Any reduction, however, must be “consistent with applicable policy

statements issued by the Sentencing Commission.” Id. Where a defendant’s

guideline range remains unchanged by Amendment 706 because her offense

involved 4.5 kilograms or more of crack cocaine, a district court is not authorized

to reduce the defendant’s sentence under § 3582(c)(2). United States v. Jones, 548

F.3d 1366, 1369 (11th Cir. 2008), cert. denied, Jones v. United States, No. 08-8865



                                          2
(Mar. 23, 2009).

      Jackson’s offense involved at least 15 kilograms of crack cocaine. As a

result, Amendment 706 did not lower her guidelines range and she was not eligible

for a sentence reduction under § 3582(c)(2). See U.S.S.G. § 2D1.1(c)(1); Jones,

548 F.3d at 1369. Moreover, the Supreme Court’s decision in Booker neither gave

the district court authority to treat the guidelines as advisory in Jackson’s

§ 3582(c)(2) proceeding, United States v. Melvin, 556 F.3d 1190, 1192–93 (11th

Cir. 2009), petition for cert. filed, No. 08-8664 (Feb. 10, 2009), nor provided an

independent jurisdictional basis for a sentence reduction under § 3582(c)(2).

United States v. Moreno, 421 F.3d 1217, 1220–21 (11th Cir. 2005). The district

court did not err in denying Jackson’s § 3582(c)(2) motion.

      AFFIRMED.




                                           3